Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 3 has been cancelled and claims 1 and 7 have been amended. Claims 1 and 4-7 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 10/22/2021 and 11/16/2021 were received and are being considered by the examiner. 

Drawings
The drawings submitted 07/09/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2015230778, presented in IDS dated 07/09/2019) in view of Shimoda (U.S. 20160254515) and Takase et al. (JP 20131055712A, machine translation is referenced to below).

All citations made to Matsumura are made to the translation provided in the IDS dated 07/09/2019. 

With respect to claim 1, Matsumura discloses a bus bar module (16 – connecting member) configured to be attached to a battery assembly (11 - power storage elements) having a plurality of single cells which are assembled to each other along a first direction, i.e. the stacking direction of the battery cells from left to right [0002],
wherein the bus bar module (16 – connection member) is configured to be connected to an electrode (13 – electrode posts) of each of the single cells (11 – electricity storage elements [0025]),

the first portion of the cover has an engagement hole (28B receiving portion) and the second portion of the cover (28) has a projection (28A connection piece) that is located and movable inside the engagement hole (28B),
[AltContent: textbox (Stopper Wall)][AltContent: arrow]wherein the cover is structures so as to be extendable and retractable in the first direction such that the first and second portions of the cover are movable relative to each other in a movable range between the extended positions (Fig. 8) and a retracted position (Fig. 4) ([0047]),
[AltContent: arrow]
Matsumura does not teach the bus bar comprising of a circuit body configured by a flexible board with a wiring pattern, 
a holder configured to hold the bus bar and being extendable and retractable in the first direction, 
that the cover of the bus bar should move in accordance with the extending and retracting of that holder, 
the projection (28A) abuts a rear surface of the first portion of the cover that extends along the engagement hole (28B) when the first and second portions of the cover are in the extended portion, or 

the first coupling plate portion is located at a first position on the first portion and the second coupling plate portion is located at a second position on the first portion that is offset to one side of the first position in each of the a width direction of the cover and a thickness direction of the cover, the width direction intersects the thickness direction, 
an end portion of the second portion, which is located at a side of the first portion in the first direction, has a third coupling plate portion and a fourth coupling plate portion, 
the third coupling plate portion is located at a third position on the second portion and the  fourth coupling plate portion is located at a fourth position on the second portion that is offset to one side of the third position in each of the width direction of the cover and the thickness direction of the cover,
the first portion and the second portion are coupled so as to relatively move to each other in the first direction while the first coupling plate portion and the third coupling plate portion overlap with each other and the second coupling plate portion and the fourth coupling plate portion overlap with each other so as to prevent an inside and outside of the cover from communicating with each other even when each of the first and the second portion is arranged in the movable range. 

Matsumura, Shimoda, and Takase can be used as analogous art as both refer to the use of protecting and enhancing flexibility of a plurality of battery assemblies. Both arts make reference of the use of these assemblies in electric vehicles or the like. 


Shimoda further teaches that the holder (31) can be attached to the cells (11 – electric storage element) to accommodate tolerances in which the plurality of cells are arranged without being restricted ([0010]).
 It would be obvious to one having ordinary skill in the art to modify the bus bar module and cover of Matsumura with the holder of Shimoda. Specifically, by connecting the cover of and the holder, the cover and holder can accommodate tolerances in the direction in which the plurality of storage elements are arranged without being restricted.
[AltContent: arrow][AltContent: textbox (Third Coupling Plate Portion)][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)]
    PNG
    media_image3.png
    643
    475
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow]





the first coupling plate portion (183) is located at a first position on the first portion (labeled) and the second coupling plate portion (182) is located at a second position on the first portion (labeled) that is offset to one side of the first position in each of the a width direction (x-direction) of the cover and a thickness direction (y-direction) of the cover, the width direction intersects the thickness direction (Fig. 18 – above), 
an end portion of the second portion, which is located at a side of the first portion in the first direction, has a third coupling plate portion (labeled – back wall of recess formed by 143 – slit) and a fourth coupling plate portion (142 - interposed section) (Fig. 18),
the third coupling plate portion (labeled) is located at a third position on the second portion (labeled) and the fourth coupling plate portion (142) is located at a fourth position on the second portion (labeled) that is offset to one side of the third position in each of the width direction (x – direction) of the cover and the thickness direction (y-direction) of the cover (Fig. 18 above),
and the first portion (labeled) and the second portion (labeled) are coupled so as to relatively move to each other in the first direction while the first coupling plate portion (183) and the third coupling plate portion (labeled) overlap with each other and the second coupling plate portion (182) and the fourth coupling plate portion (142) overlap with each other ([0142]). Shimoda further teaches that this arrangement allows for movement between the first and second portions relative to each other, and to accommodate for tolerances ([0143]).

The limitation “...so as to prevent an inside and outside of the cover from communicating with each other even when each of the first and the second portion is arranged in the movable range,” denotes functional language that contains intended use of the structural limitation. Applicant is reminded that the manner of operating the device does not differentiate apparatus from the prior art when all structural limitations are present (MPEP 2114 II). 

Takase discloses a battery wiring module with a cover that allows for movement in the arranging direction of the battery cells ([0009]), and teaches a circuit body with a flexible printed circuit board ([0014]). Takase further teaches that the flexible printed circuit board allows for the conductive path to be movably held in the arranging direction of the battery unit cells ([0014])

    PNG
    media_image5.png
    376
    427
    media_image5.png
    Greyscale
[AltContent: textbox (Rear surface of first portion of cover)][AltContent: arrow]Additionally, Takase discloses in Fig. 7 below a battery wiring module with a cover that allows for movement in the arranging direction of the battery cells ([0009]), and teaches a 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the bus bar module of Matsumura with the addition of the flexible circuit of Takase in order to ensure mobility between cells while maintaining electrical connection and to modify the  projection disclosed by Matsumura to the projection taught by Takase in order to allow for movements between cover portions within the tolerances specified, but to ensure the cover is held together. 

With respects to claim 4 and 5, modified Matsumura discloses in Fig. 8 (above) the first portion of the cover (28) has a stopper wall that is spaced away from the engagement hole (28B), and the second portion of the cover (28) has a projection (28A), and that the projection (28A) abuts the stopper wall when the first and second portions of the cover are in the retracted position (Fig. 4), and that the projection (28A) is spaced away from the stopper wall when the first and second portions of the cover (28) are in the extended position (Fig. 8), and the projection(28A) is located in the hole (28B) and spaced away from the surface of the first portion of the cover when the first and second portions are in the retracted position (Fig. 4). Matsumura does not disclose that the second portion of the cover has a tongue-shaped piece with an upper surface, wherein the projection protrudes from the upper surface of the tongue-shaped piece, or that the tongue-shaped piece abuts the stopper wall when the first and second portions of the cover are in the retraced position. 

It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the projection piece disclosed by modified Matsumura with the tongue-shaped piece and projection piece of Takase in order to ensure that movement was allowed within the cover inside specified tolerances.  


With respect to claim 6, modified Matsumura discloses the invention set forth in claim 1, specifically Shimoda teaches a bus bar module (21) comprising of a circuit body (190 – detection circuit substrate). Shimoda further teaches in Fig. 23 that the circuit body (190) further includes at least one resilient arcuate portion (156 tolerance accommodating section). Shimoda further teaches that the resilient arcuate portions ensures accommodation in the stacking direction of the battery cells ([0131]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a resilient arcuate portion as taught by Shimoda to the bus bar with the circuit body disclosed by modified Matsumura in order to ensure the bus bar could accommodate tolerances in movement along with the cover of the battery assembly. 

With respect to claim 7, Matsumura discloses a cover (28) that has a first portion and a second portion (Fig. 8), but does not disclose the end portion of the first portion, which is located at the side of the second portion in the first direction, has a fifth coupling plate portion, 
the fifth coupling plate portion is located at a fifth position on the first portion that is offset to another side of the first position in each of the width direction of the cover and the thickness direction of the cover, 
the end portion of the second portion, which is located at the side of the first portion in the first direction, has a sixth coupling plate portion, 
the sixth coupling plate portion is located at a sixth position on the second portion that is offset to another side of the third position in each of the width direction of the cover and the thickness direction of the cover, or
the first portion and the second portion are coupled so as to relatively move to each other in the first direction while the first coupling plate portion and the third coupling plate portion overlap with each other, the second coupling plate portion and the fourth coupling plate portion overlap with each other, and the fifth coupling plate portion and the sixth coupling plate portion overlap with each other.

Shimoda teaches the end portion of the first portion (labeled), which is located at the side of the second portion (labeled) in the first direction, has a fifth plate portion (182 – receiving piece) (Fig. 18 – above), 
the fifth coupling plate portion (182) is located at a fifth position on the first portion (labeled) that is offset to another side of the first position in each of the width direction (x-direction) of the cover and the thickness direction (y-direction) of the cover (Fig. 18 – above), 

the sixth coupling plate portion (142) is located at a sixth position on the second portion (labeled) that is offset to another side of the third position in each of the width direction (x-direction) of the cover and the thickness direction (y0direction) of the cover, and
 the first portion (labeled) and the second portion (labeled) are coupled so as to relatively move to each other in the first direction while the first coupling plate portion (183) and the third plate coupling portion (143) overlap with each other, and
the second coupling plate portion (182) and the fourth coupling plate portion (142) overlap with each other, and the fifth coupling plate portion (182) and the sixth coupling plate portion (142) overlap with each other. ([0142]). Shimoda further teaches that this arrangement allows for movement between the first and second portions relative to each other, and to accommodate for tolerances ([0143]).
It would have been obvious to one having ordinary skill in the art to apply the interlocking schematics of the first through fourth plates as taught by Shimoda to the cover disclosed by Matsumura in order to allow movement between the first and second portions of Matsumura’s cover to accommodate for tolerances. 

Response to Arguments
Applicant’s amendments have overcome the claim objections in non-final rejection submitted 07/20/2021. As such, said claim objections have been withdrawn.
Applicant's arguments filed 09/09/2021 regarding part 143 – slits of Shimoda not having the structural limitations to function as a third coupling plate portion have been fully considered but they are not persuasive. The above rejection further explains that the referenced part in the prior art is the back wall of the recess formed by slit 143, which acts as the third coupling plate. Further, as shown in drawings 20A and 20B in the instant application, back walls formed by recesses fulfill the functional requirements of a “coupling plate.”
Further, applicant’s arguments regarding the absence of teaching that the cover is extendable and retractable in the first direction have been fully considered but are not persuasive. Examiner cites the above rejection, specifically page 4 which references page 4 and page 8 of the primary reference as evidence of the movement of the cover relative to itself in extending and retracting positions.
Further, Applicant’s arguments with respect to claims 1 regarding the offset locations of the first position vs. the second position and the third position vs. the forth position have been considered, but they are not persuasive. In the above rejection, examiner has further denoted the width direction and thickness direction to be the x-direction and the y-direction, respectively, in the prior art Shimoda. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727